t c memo united_states tax_court philip a saunders petitioner v commissioner of internal revenue respondent docket no filed date philip a saunders pro_se anita a gill for respondent memorandum opinion carluzzo special_trial_judge respondent determined deficiencies of dollar_figure and dollar_figure and sec_6662' penalties of dollar_figure and dollar_figure with respect to petitioner’s and federal income taxes respectively unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure - - for each year in issue the issues for decision are whether petitioner is entitled to various deductions claimed on a schedule e supplemental income and loss whether petitioner is entitled to an itemized_deduction for medical_expenses and whether any underpayment_of_tax required to be shown on petitioner’s income_tax return is due to negligence background some of the facts have been stipulated and are so found during all relevant times petitioner was married to elizabeth a saunders for each year in issue petitioner filed his timely federal_income_tax return as a married individual filing separately at the time the petition was filed petitioner resided in evendale ohio during the years in issue petitioner an attorney licensed in massachusetts was employed as a consultant for arthur andersen llp his spouse was employed as a school teacher in petitioner and his spouse purchased a house in pepper pike ohio the pepper pike residence pepper pike is a suburb of cleveland ohio where petitioner was employed at the time from until at least date the exclusive use of the pepper pike residence was as a residence for petitioner his spouse and until each moved out their three children in date petitioner accepted employment in cincinnati ohio and at least during the work week lived in a rented apartment in the cincinnati area because petitioner’s spouse was then employed in the cleveland area she did not immediately move to cincinnati with petitioner soon thereafter however she was offered employment in the cincinnati area in date or date she moved from the pepper pike residence and petitioner moved from his apartment into a rented house in the cincinnati area on date they purchased a new residence in evendale ohio a suburb of cincinnati the parties stipulated that petitioner and his spouse abandoned the pepper pike residence as their residence when petitioner’s spouse moved to the cincinnati area the pepper pike residence was listed for sale for several months during but no offers were received a real_estate agent suggested that they offer it for rent in date the pepper pike residence was rented for a 6-month term which term was extended for an additional months the rent charged and presumably received during the rental period was dollar_figure per month the pepper pike residence remained vacant from date until it was sold in date as best as can be determined from the record the pepper pike residence was sold to the first person or persons who made an offer to buy it for the years during which the pepper pike residence was q4e- rented portions of and petitioner filed federal_income_tax returns as a married individual filing a separate_return with each return petitioner included a schedule a itemized_deductions on which he claimed deductions for home mortgage interest and real_estate_taxes attributable to the pepper pike residence apparently neither he nor his spouse reported any rental income attributable to the pepper pike residence during those years petitioner’s federal_income_tax return for each year in issue as well as the federal income return of his spouse for each of those years was prepared by petitioner included with petitioner’s return for each year is a schedule e supplemental income and loss on which the following items attributable to the pepper pike residence are reported income - - - - bxpenses advertising dollar_figure dollar_figure auto and travel cleaning and maintenance dollar_figure dollar_figure insurance mortgage interest_paid to banks dollar_figure dollar_figure other interest dollar_figure dollar_figure repairs dollar_figure dollar_figure taxes dollar_figure dollar_figure utilities dollar_figure dollar_figure depreciation dollar_figure dollar_figure total expenses dollar_figure dollar_figure - - on each schedule e petitioner characterized the pepper pike residence as property_held_for_sale on line of each schedule e petitioner claimed the total expenses listed above respectively as a deductible rental real_estate loss emphasis added for each year petitioner computed the adjusted_gross_income reported on his return as follows wages from arthur andersen dollar_figure dollar_figure state_income_tax refund dollar_figure dollar_figure rental real_estate big_number big_number unemployment_compensation --- dollar_figure adjusted_gross_income dollar_figure dollar_figure the sale of the pepper pike residence is not reported on petitioner’s return it is reported on the return of petitioner’s spouse as the sale of a principal_residence subject_to sec_1034 for each year in issue petitioner computed his taxable_income taking into account his election to itemize deductions in this regard his federal_income_tax return for each of those years includes a schedule a itemized_deductions among other items on the schedules a petitioner claimed medical expense deductions computed as follows medical and dental expenses dollar_figure dollar_figure of adjusted_gross_income dollar_figure dollar_figure medical_expense_deduction dollar_figure dollar_figure included in the deduction for each year are expenses for medical services drugs prescriptions etc for petitioner his spouse and other members of his family paid for by checks drawn on a joint checking account maintained by petitioner and his spouse most of the expenses relate to petitioner’s spouse and were paid for by checks written by her petitioner and his spouse were covered under separate employment-based medical insurance plans the medical expense deductions also include petitioner’s costs for his insurance coverage that is dollar_figure and dollar_figure for the years and respectively the medical_expense_deduction also includes medicare taxes totaling dollar_figure that were withheld from petitioner’s and his spouse’s wages under her medical insurance plan petitioner’s spouse received insurance reimbursements of dollar_figure and dollar_figure for and respectively with respect to medical_expenses incurred by her these reimbursements are not taken into account in the medical_expense_deduction claimed by petitioner for either year in the notice_of_deficiency for each year in issue respondent disallowed the deductible rental real_estate loss claimed on the schedule e because the pepper pike residence had not been converted from personal_use to use as an income- producing property disallowed the medical_expense_deduction and determined that the underpayment_of_tax required to be shown on petitioner’s return is due to negligence and imposed a sec_6662 accuracy-related_penalty other adjustments made in the notice_of_deficiency are not in dispute discussion rental real_estate loss claimed on schedule e normally no deduction is allowed for the expenses_incurred in maintaining a personal_residence sec_262 sec_1 b income_tax regs similarly any loss incurred in the sale of a personal_residence is generally considered personal in nature and cannot be deducted sec_1_262-1 income_tax regs however an individual is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 according to petitioner by holding the pepper pike residence for rent and temporarily renting it for a portion of and the property was converted from property used for personal purposes to property_held_for_the_production_of_income during the years in issue respondent disagrees and so do we - - whether a former residence used for personal purposes has been converted in the hands of the same taxpayer to property_held_for_the_production_of_income is a question of fact to be resolved with reference to the surrounding facts and circumstances 54_tc_1298 five factors have been identified by this court and other federal courts in deciding previous cases involving similar questions those factors include the length of time the house was occupied by the individual as his residence before placing it on the market for sale whether the individual permanently abandoned all further use of the house the character of the property recreational or otherwise offers to rent and offers to sell 84_tc_809 affd without published opinion 800_f2d_260 4th cir see also 776_f2d_1428 9th cir affg in part and revg in part on another ground 81_tc_840 newcombe v commissioner supra pincite1 no one factor is determinative rather all the facts and circumstances must be considered grant v commissioner supra pincite newcombe v commissioner supra pincite1 petitioner and his spouse purchased the pepper pike residence in to be used as their family residence they did not originally acquire it for investment or income producing purposes following its purchase petitioner and his spouse --- - lived in the pepper pike residence for many years raised their family in it and moved from it only because of employment considerations at the time they moved from it their intention was to sell the property as they were relocating out of the area their initial attempts to sell the property were frustrated according to petitioner’s testimony by circumstances beyond petitioner’s control ie real_estate market conditions at the time they received no offers to purchase the pepper pike residence while it was on the market for several months during their decision to rent the property was not made with the primary intention to profit from the rental see 66_tc_312 but to alleviate the financial burden of owning the pepper pike residence while at the same time living and working elsewhere apparently petitioner and his spouse sold the property at the first opportunity to do so to allow the schedule e deductions as claimed in this case we would have to ignore most of the relevant facts and circumstances and fashion a rule that allows for the conversion of personal_use_property to property_held_for_the_production_of_income merely because the property was rented for a temporary period we have declined to do so in past cases and likewise decline to do so in this case see eg murphy v commissioner tcmemo_1993_292 holding that the temporary -- - lease on petitioners’ former residence was ancillary to petitioners’ efforts to sell the property as a result of petitioners’ relocating to another area hudson v commissioner tcmemo_1981_175 holding that a rental property was no longer considered as held out for rent in where taxpayer’s last tenant moved out in date considering all of the facts and circumstances we find that the pepper pike residence was not converted to property_held_for_the_production_of_income merely because it was rented on a temporary basis during years prior to and see grant v commissioner supra pincite rejecting taxpayer’s argument that he was entitled to expenses under sec_212 where he did not claim the expenses until after his former residence was no longer being rented and was only being held_for_sale consequently petitioner is not entitled to the deductions claimed on the schedule e for each of those years and respondent’s determinations in this regard are sustained ’ on each schedule e petitioner reports a deductible rental real_estate loss a concept that contemplates the limitations on passive_activity_losses provided in sec_469 except for a glancing reference in respondent’s trial memorandum neither party addressed the application of that section to the deductions here in dispute even if the pepper pike residence was considered property_held_for_the_production_of_income because it was rented or held for rent then it appears that any loss attributable to that rental_activity a passive_activity for purposes of sec_469 would be denied because petitioner did not file a joint_return with his spouse for either year sec_469 b medical expense deductions sec_213 allows as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse ora dependent to the extent that such expenses exceed percent of adjusted_gross_income petitioner now concedes that the medical expense deductions claimed on his returns are overstated to the extent that the insurance reimbursements received on account of his spouse’s medical insurance plan have not been taken into account see eg marlett v commissioner tcmemo_1976_105 petitioner’s concession on this point in and of itself eliminates petitioner’s entitlement to a medical_expense_deduction for respondent’s determination that he is not entitled to a medical_expense_deduction for that year is therefore sustained as to we find that petitioner’s medical_expense_deduction for that year is also overstated to the extent that it includes amounts withheld for medicare from his and his spouse’s wages medicare taxes do not qualify for deduction under sec_213 sec_1_213-1 a income_tax regs taking into account the increase to petitioner’s adjusted_gross_income resulting from our holding regarding the schedule e deductions petitioner’s concession with respect to the medical insurance reimbursements and our finding with respect to medicare taxes petitioner is not entitled to a medical_expense_deduction for respondent’s determination to this end is likewise sustained negligence_penalty sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations sec_6662 defines negligence to include any failure to make a reasonable attempt to comply with the internal_revenue_code and defines disregard to include any careless reckless or intentional disregard of rules or regulations the negligence_penalty does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect thereto sec_6664 c petitioner prepared his federal_income_tax return for each year in issue in determining whether imposition of the negligence_penalty is appropriate for those years we take into account petitioner’s background as an attorney and a consultant because its resolution would have no tax effect we do not address the dispute between the parties as to whether certain expenses_incurred by petitioner’s spouse for participation in a weight loss program qualify for deduction under sec_213 see revrul_2002_19 2002_16_irb_778 for arthur andersen llp tippen v commissioner 104_tc_518 holding attorneys to a higher standard regarding the negligence_penalty even if we were to ignore his professional background however we would have little difficulty in sustaining respondent’s imposition of the negligence_penalty with respect to the portion of the deficiency for each year attributable to the overstated medical_expense_deduction claimed on petitioner’s return sec_213 expressly provides among other requirements that a deduction is allowable for medical_expenses not compensated for by insurance many of the medical_expenses of petitioner’s spouse that were included in the medical_expense_deduction claimed by petitioner for each year were in fact compensated for by insurance petitioner now acknowledges his mistake in not taking the medical insurance reimbursements into account but explains that he was unaware that his spouse received those reimbursements he further explains that the system that medical insurance_companies use to pay and notify recipients of benefits is confusing and difficult to follow neither explanation protects petitioner from the imposition of the negligence_penalty petitioner obviously was aware that his spouse was covered by an employment-based medical insurance plan common knowledge suggests that many of the medical_expenses of his spouse included in petitioner’s medical expense deductions might have been subject_to reimbursement before petitioner included his spouse’s medical_expenses in his medical_expenses deduction for each year he should have if in fact he did not asked her about any reimbursements she might have received petitioner’s claim that the notification of benefits and reimbursement process is confusing does not explain petitioner’s failure to account for all of the reimbursements respondent’s imposition of the negligence_penalty on the portion of the deficiency for each year attributable to petitioner’s overstated medical_expense_deduction is sustained ’ we do not however sustain respondent’s imposition of the penalty on that portion of each deficiency attributable to the schedule e deductions as noted above allowance of those deductions is determined by the application of a facts_and_circumstances_test taking into account the relevant factors previously discussed reasonable minds could differ as to any conclusion reached we also note that all but four of the checks from petitioner’s and his spouse’s joint checking account that were presented at trial were signed by petitioner’s spouse and related to her personal medical_expenses petitioner presented no evidence that these expenses were personally paid_by him and not his spouse with this in mind and taking into account the fact that petitioner and his spouse filed separate returns for each year in issue we consider it questionable that petitioner deducted all of the medical_expenses paid_by checks drawn from the joint checking account see 16_tc_140 based on the foregoing decision will be entered under rule
